Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-17, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1755232 filed on 6/12/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4-7, 10-17, are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0330198 A1 Harary et al. (hereinafter Harary) in view of US 2020/0050968 A1, Lee et al. (hereinafter Lee).


As to claim 1, Harary discloses a method for learning class descriptors for detecting and automatically locating objects in a video, each object belonging to a class of objects from among a set of classes (Figs 1-2), the method using: 
a learning base, composed from reference videos and containing annotated frames each comprising one or more labels identifying each object detected in said annotated frames (Fig 1, 3; pars 0003-0005, 0024-0027, 0039, 0041-0042, a deep convolutional neural network being a learning base, frames of image; training descriptors associated with reference object identifier (e.g. labels identifying the object in the frames) being used as training input), 
said labels and learned previously by a preprocessing neural network from the annotated frames of the learning base (Figs 1-3; pars 0003-0006, 0022, 0120, descriptors being trained iteratively for matching the annotated image frames), 
an architecture of neural networks defined by parameters centralized on a plurality of parameter servers (Figs 1-2; pars 0052-0053, 0072, 0075-0076, 0079-0080, 0156, neural network operation and descriptors training being implemented among more than one servers), and 
a plurality of computation entities working in parallel (pars 0072-0075, processors of computing device arranged for parallel processing with one or more multicore processing unit for CNN implementation), 
the method comprising at least the step of training, for each class of objects, one of the neural networks of the architecture by using as input data the descriptors and the labels to define class descriptors (Figs 1-3; pars 0003-0006, 0012, 0024, 0031, target objects in a query image being classified based on relative location data of training descriptors matching the query descriptors extracted), 
each computation entity of said plurality of computation entities using, for the computation of the class descriptors, a version of the parameters of a parameter server on which the entity depends, and returning to said parameter server the parameters updated at the end of its computation, and 
the step of having the parameter servers exchanging with one another the parameters of each computation entity for the training of the neural networks for each class descriptor (Figs 1-3; pars 0003-0006, 0022, 0120, descriptors being trained iteratively 
Note Harary teaches the training of descriptors using CNNs is implemented among a plurality of servers with a plurality of iterations. Data is stored and extracted from storage devices associated with servers and processors.  Therefore, consider Harary’s teachings as a whole, it would have been obvious to one of skill in the art parameters (as part of data) and updates of parameters would have been exchanged among servers in operation.  For large data set as described in Harary, parallel processing and computation distribution among servers and processors are a natural choice and present computational advantages.Nevertheless, Lee, expressly teaches training of descriptors being implemented over a plurality of computation entities for more efficient computing (Figs 18, 25, portioning operations for parallel computation including filtering descriptors; pars 0082, pars 0088, 0098, 0127, 0159, 0162, 0170).
Therefore, consider Harary alone or Harary and Lee’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Lee’s teachings regarding parallel computing for machine learning model including descriptors computation/training in Harary’s method for providing more efficient operations on a large input data. 
As to claim 2, Harary as modified discloses the method as claimed in claim 1, in which the learning base is composed from the detection and the location of the objects frame 
As to claim 5, Harary as modified discloses the method as claimed in claim 1, wherein the preprocessing neural network is trained to detect objects on the last frame of a group successive frames obtained from the learning base by using the preceding frames of the group in order to learn the descriptors corresponding to the detected objects (Harary: pars 0027, 0163-0164). 
As to claim 6, Harary as modified discloses the method as claimed in the preceding claim, wherein each group of frames comprises between 2 and 32 frames (Harary: par 0083, two to five frames of image).As to claim 7, Harary as modified discloses the method as claimed in claim 1, wherein each computation entity uses only a part of the input data (Harary: par 0073, a parallel processing partitions input/output, processing and storage).As to claim 10, Harary as modified discloses the method as claimed in claim 1, wherein, each computation entity comprising at least one memory area, the memory area of a 11, wherein only a top part of the layers of the neural networks is learned in a distributed manner (Harary: par 0159).As to claim 13, Harary as modified discloses the method as claimed in claim 1, wherein the neural networks used are convolutional neural networks (CNN) (see rejection in claim 4).As to claim 14, Harary as modified discloses a method for detecting and automatically locating objects in a video, each object belonging to a class of objects from among a set of classes, a method in which: the class descriptors learned in the class descriptor learning method as claimed in claim 1 (see rejection in claim 1) are used to learn a descriptor computation function taking as input at least a test video, and detection and said test video for each class of objects (Harary: pars 0068, 0180, test video being used for training).
As to claim 15, it is rejected with the same reason as set forth in claims 1 and 5.
As to claim 16, it is a device claim encompassed claim 1.  Rejection of claim 1 is therefore incorporated herein.

As to claim 17, it recites a computer program product performing a method recited in claim 1.  Rejection of claim 1 is therefore incorporated herein.

Allowable Subject Matter
Claims 3, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 USC 112(b) rejection

Reasons for Allowance
Prior art of record (Harary and Lee), neither discloses alone nor teaches in combination functions and features recited in claim 3, claim 8, and claim 9, respectively.

Response to Arguments
Applicant’s arguments have been considered but they are moot in light of new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661